DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2018 has been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated	by Karpin et al. (US Patent Publication No. 2012/0044199; hereinafter Karpin).
With reference to claim 1, Karpin discloses a touchscreen device (100, 112) (see paragraph 20; Fig. 1) comprising:
a substrate (110) (see paragraph 20; Fig. 1);
a display area (in teaching touch screen display; see paragraph 20);
touch sensing elements (in teaching sense elements arranged in rows anc columns; see paragraph 20);
a touch-sensing channel (135, 145) of the touchscreen connected to the touch-sensing elements (see paragraph 21; Fig. 1); and
	a proximity sensor (114) including a sensing area disposed on the substrate (110), the sensing area separate from touch-sensing elements of the touchscreen device (112) and located outside of the display area (see paragraph 22; Fig. 1);
via a channel separate from the touch-sensing channel (in teaching that the transmit receiver wires of the sensing circuit may be connected to other sources, including separate buses (721-741) for providing data to the processing device; see paragraphs 23, 51-52; Figs. 1, 7).

With reference to claim 3, Karpin discloses all that is required as explained above with reference to claim 1, and further discloses an array of conductive traces of the touch-sensing elements, the array of conductive traces disposed on the substrate (110) (in teaching X-Y sensing elements; see paragraph 20), the array of conductive traces located between the display area of the touchscreen device (112) and the conductive trace (210) of the proximity sensor (114) (in teaching the sense array (112) is positioned within an active area of the touch screen display and extends to the proximity sensing antenna (114); see paragraphs 20, 22; Fig. 1, 4A-B).

With reference to claim 4, Karpin discloses all that is required as explained above with reference to claim 1, and further discloses the the display area of the touchscreen device (see paragraph 31; Fig. 1, 4B).

With reference to claim 5, Karpin discloses all that is required as explained above with reference to claim 1, and further discloses the sensing area has a smallest across dimension of at least five times a width of the conductive trace (see paragraph 24).

With reference to claim 6, Karpin discloses all that is required as explained above with reference to claim 1, and further discloses the sensing area is a first sensing area (426) and the proximity sensor further includes a second sensing area (428) disposed on the substrate, the second sensing area separate from the first sensing area and the touch-sensing elements (see paragraph 31; Fig. 4B).

With reference to claim 7, Karpin discloses all that is required as explained above with reference to claim 6, and further discloses the conductive trace is a first conductive trace (426) and the proximity sensor further includes a second conductive trace (428) disposed on the substrate and connected to the second sensing area (see paragraph 31; Figs. 1, 4B).

claim 8, Karpin discloses all that is required as explained above with reference to claim 7, and further discloses the second conductive trace is connected to the first sensing area (in disclosing detection of proximity and position in relation to the sensing regions; see paragraph 31).

With reference to claim 9, Karpin discloses all that is required as explained above with reference to claim 7, and further discloses the second conductive trace is to communicate a proximity signal from the sensing area to a proximity sensing circuit (130-140) (see paragraph 23; Fig. 1).

With reference to claim 10, Karpin discloses a computer device (100) (see paragraph 20, Fig. 1) comprising:
a touchscreen (110) including a layered substrate assembly including touch-sensing elements (X-Y sensing array of mutual capacitance sensor array; see paragraph 20); 
a display area (in teaching touch screen display; see paragraph 20);
a touch-sensing channel (135, 145) of the touchscreen connected to the touch-sensing elements (see paragraph 21; Fig. 1); and
	a proximity sensor (114) including a sensing area and a conductive trace (210) to communicate a proximity signal from the sensing area to a proximity sensing circuit via a channel separate from the touch-sensing channel (in teaching that the transmit receiver wires of the sensing circuit may be connected to other sources, including separate buses (721-741) for providing data to the processing device; see paragraph 23; Fig. 1), the sensing area separate from the touch-sensing elements and located outside of the display area (see paragraph 22; Fig. 1), the sensing area and the conductive trace integrated into the layered substrate assembly of the touchscreen (see paragraph 22).

	With reference to claim 15, Karpin discloses a method of making a touchscreen (110), the method comprising:
	depositing touch-sensing electrodes onto a substrate including a touch-sensing channel of the touchscreen connected to the touch-sensing electrodes (see paragraphs 20-21; Fig. 1);
	depositing onto the substrate a proximity sensor (114) including a sensing area and a conductive trace (210) connected to the sensing area (see paragraph 22), the sensing area being separate from the touch-sensing electrodes and located outside of a display area of the touchscreen, (see paragraph 22; Fig. 1), the conductive trace to communicate a proximity signal from the sensing area to a proximity sensing circuit (130, 140) (see paragraph 23; Fig. 1) via a channel separate from the touch-sensing channel (in teaching that the transmit receiver wires of the sensing circuit may be connected to other sources, including separate buses (721-741) for 
	assembling the substrate into a substrate assembly (see paragraphs 20, 52; Figs. 1, 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karpin as applied to claims 1 or 10 above, and further in view of Schlub et al. (US Patent Publication No. 2012/0214412; hereinafter Schlub).
claim 2, Karpin discloses all that is required as explained above with reference to claim 1, however fails to specifically disclose a glass layer as recited.
Schlub discloses an electronic device having a proximity sensor and a touch sensing area separate from the proximity sensor having a substrate (12), wherein the substrate (12) comprises a glass layer (60) (see paragraphs 37, 55; Figs. 1, 5).
Therefore one of ordinary skill in the art would have been motivated to allow the usage of a glass layer substrate similar to that which is taught by Schlub to be carried out in the layer substrate arrangement similar to that which is taught by Karpin to thereby provide a protective layer which does not cause conductive interference (see Schlub; paragraph 37).

With reference to claim 11, Karpin discloses all that is required as explained above with reference to claim 10, and further discloses an antenna, the proximity sensor located adjacent the antenna (210) (see paragraph 23).
While disclosing the antenna as explained, Karpin fails to disclose control circuitry to control power of the antenna as recited.
Schlub discloses that the electronic device comprises a circuit (16) to control transmission power of the antenna based on the proximity signal (see paragraphs 50-51; Fig. 4).


With reference to claim 13, Karpin and Schlub disclose all that is required as explained above with reference to claim 11, wherein Karpin further discloses that the proximity signal is communicated to the circuit via multiple channels (731-741) including the channel (see paragraphs 51-52; Fig. 7).

With reference to claim 14, Karpin and Schlub disclose all that is required as explained above with reference to claim 11, and while Karpin disclosing a housing for the electronic device (see paragraph 20, Fig. 4), there fails to be disclosure of the material of the housing.
Schlub further discloses comprising a housing (12), the housing including a metal region at the antenna (see paragraph 38).
Therefore one of ordinary skill in the art would have been motivated to allow the usage of a metal region at the antenna similar to that which is taught by Schlub to be carried out in a device similar to that which is taught 
	


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HIRAKAWA et al. (US 9,383,867) discloses a touch panel device arrangement having an electrostatic capacitance detection area and a proximity sensor electrode pair area disposed on a substrate (see abstract; column 5, lines 25-41, line50-column 6, line 25; Figs. 1, 3A-B).
HOCH (US 2012/0075249) discloses an input device having an array of capacitive sensor electrodes and a proximity sensor electrode positioned adjacent the array of capacitive sensor electrodes, wherein the source channels for the proximity sensor electrode and the capacitive sensor electrodes are separate channels (see paragraphs 33-35, 40-48; Figs. 2-4).



Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. The applicant argues that Karpin fails to disclose a conductive trace communicating a proximity signal from a sensing area to a proximity sensing circuit via a channel separate from a touch sending channel, and additional does not teach a sensing area separate from the touch sensing elements of a touchscreen device and located outside of a display area as recited.  The examiner finds that Karpin discloses the argued features.  Karpin discloses a touch screen display device having a touch sensing area (114) that is separate from the touch sensing elements (112) of the touchscreen display device.  While the sensing area is provided on the substrate (110), it is separate from the touch sensing elements (112).  Further Karpin discloses that the sensing area may be provided with the touch sensing elements (see paragraph 22).  Therefore the examiner finds that Karpin discloses the parts as separate as recited.  Further the examiner finds that communication from the sensing area may be communicated through the same channels (130, 140) as the sensing area, however Karpin also discloses that the sensing area may be communicated to other sources, and further teaches an embodiment in which a separated channel is provided for each of a touch sensor pad, a touch sensor slider, and touch sensor buttons.  Therefore the examiner finds that Karpin discloses the separate channel as recited.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADE/         Examiner, Art Unit 2625